Citation Nr: 1211931	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-40 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran initially requested a hearing before the Board for the purpose of providing testimony in support of his claim.  A hearing was scheduled but he did not appear.  Accordingly, the request for a hearing is considered withdrawn pursuant to 38 C.F.R. § 20.704(d).  In addition, the Veteran requested a hearing before a Decision Review Officer at the RO.  The hearing was scheduled for January 2009 but prior to the hearing, the Veteran withdrew that request. 

The matter was remanded by the Board in February 2010 for additional development of the record.  The RO substantially complied with the remand directives and no further development is needed in this regard.  


FINDINGS OF FACT

1.  Service connection has been established for coronary atherosclerosis, status post pacemaker placement with right bundle branch block (heart disability), rated as 60 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy, right lower extremity, rated as 10 percent disabling; and, peripheral neuropathy, left lower extremity, rated as 10 percent disabling.  The combined disability rating for the service-connected disabilities is 70 percent. 

2.  The Veteran last worked full-time in 1994 as a press operator; he stopped working because of his physical disability, including his lumbar spine arthritis. 

3.  The Veteran has a high school education and work experience in manual labor jobs. 

4.  The Veteran's service-connected disabilities do not preclude him from securing or following all types of substantially gainful occupation; his service-connected disabilities do not limit his ability to carry out sedentary work.

5.  The Veteran's nonservice-connected disability of degenerative disc disease and degenerative joint disease of the spine precludes all forms of employment, including sedentary employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in July 2006.  This notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter also provided notice of what evidence was necessary to substantiate a TDIU claim.  

In February 2010, the Board remanded the issue so that the Veteran could be afforded a VA examination to assess whether the Veteran's service-connected disabilities precluded all forms of gainful employment.  That examination, which was held in May 2010, was adequate as it addressed the questions posed in the remand and provided an opinion based on a physical examination, the available medical evidence and the Veteran's reported history.  

In addition to the examination, VA outpatient records were obtained pursuant to the remand directives.  The Veteran was also requested by way of a January 2010 letter to provide or identify all sources of medical treatment since January 2009 and to provide releases so VA could request relevant records on his behalf.  Accordingly, there has been substantial compliance with the February 2010 remand and no further action is necessary in that regard.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  TDIU

The Veteran asserted in his claim that he is unable to work due to his service-connected diabetes mellitus and heart disorder.  Service connection has been established for coronary atherosclerosis, status post pacemaker placement with right bundle branch block (heart disability), rated as 60 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy, right lower extremity, rated as 10 percent disabling; and, peripheral neuropathy, left lower extremity, rated as 10 percent disabling.  The combined disability rating for the service-connected disabilities is 70 percent. 

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2011).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As a preliminary matter, the term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

As noted above, the Veteran's combined disability rating is 70 percent and he has one disability that is rated 60 percent disabling.  The Veteran therefore meets the schedular criteria for entitlement to a TDIU by virtue of his one disability rated at least 40 percent (heart disability at 60 percent) with the total combined rating of at least 70 percent disabling.  Thus, the Veteran meets the minimum criteria for consideration of TDIU.  See 38 C.F.R. § 4.16(a).

The remaining question, therefore, is whether the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities which include a heart disability, type II diabetes mellitus, and peripheral neuropathy of the right lower and left lower extremities.  

The evidence tends to show that, while the Veteran's heart disease and diabetes cause functional impairment, the Veteran's nonservice-connected back disability renders him severely disabled.  

In a November 2004 form prepared by a physician regarding the Veteran's work-related limitations, his back disability was the only listed disability causing any significant functional impairment.  In essence, the physician noted several limitations as a result of the Veteran's back disability.

A November 2009 VA outpatient treatment record, for example, notes that the Veteran was seen in the cardiology pacemaker clinic with no complaints of shortness of breath or chest pain.  His main complaints were of chronic leg pain and back pain.  

At VA examination in May 2010, the examiner noted a review of the claims file and other medical records.  The Veteran was examined and reported that he retired from employment due to back issues.  The examiner noted the Veteran's various physical disabilities, which included coronary artery disease, peripheral neuropathy, type II diabetes, and severe degenerative arthritis with severe back pain.  

With regard to the neuropathy, the examiner noted that the testing on examination revealed that the Veteran's right leg symptoms were indicative of peripheral neuropathy, a complication of the Veteran's diabetes, which had been poorly controlled.  However, with regard to the left leg, the examiner opined that the Veteran's left leg symptoms of loss of mass, pain, and numbness, the examiner indicated that it was likely due to radicular issues as was documented in 2003, with regard to arthritis of the back.  

With regard to the service-connected disabilities, the examiner indicated that the Veteran's heart disease caused fatigue with exertion, due to pacemaker and aortic insufficiency; however, he would be able to perform most sedentary jobs given his cardiac status and diabetes and pacemaker.  The examiner also noted, however, that he would be impaired from highly active exertional jobs due to his cardiac insufficiency and pace maker requirements.  The examiner also noted that, per the Veteran's reports, his back issues were largely debilitating and would make all gainful employment difficult.  The examiner further noted that the Veteran's back issues were severe and would likely limit this Veteran's ability to work even in a sedentary position.  It was also noted that the diabetes mellitus and its complications had no effect on functionality in his usual occupation and he was not restricted in his ability to engage in strenuous activity due to the diabetes mellitus.  

Here, the evidence shows that the Veteran is unable to obtain or maintain substantially gainful employment; however, the reason the Veteran is precluded from all forms of employment is a combination of service-connected and nonservice-connected disabilities.  The examiner very clearly distinguished between the Veteran's diabetes and heart disease (both service-connected ) and how these disabilities did not preclude the Veteran from engaging in sedentary employment positions; however, when also considering the non-service-connected back disability, the Veteran was then precluded from all forms of work, even sedentary work.  

On the Veteran's TDIU claim form, he reported a high school education, and job experience in aircraft assembly, weighing trucks, and as a press operator.  It therefore appears that his prior work experience involved mostly manual labor, and not sedentary work.  That alone, however, does not necessarily mean that the Veteran is not able to secure or follow a substantially gainful sedentary occupation.  He also indicated that he had not attempted to obtain work or obtain additional education or training since 1994.  

The Veteran submitted several lay statements from family and friends who all reported that the Veteran often became dizzy and passed out because of his service-connected disabilities.  While this may be true, it appears from the lay statements that these incidents occur during periods of exertion.  As noted above, it has already been established that the Veteran would not be able to work in an environment that required exertional activity due to the service-connected heart disability.  However, it has been established by highly probative medical evidence that the Veteran's service-connected disabilities, alone, do not prevent the Veteran from engaging in sedentary employment.  

Finally, the Veteran argues that his nonservice-connected disabilities should be considered along with his service-connected disabilities when considering his claim for entitlement to a TDIU.  However, the law is clear, and it states that only service-connected disabilities may be considered in a claim of entitlement to a TDIU.  Here, because the evidence clearly demonstrates that the Veteran's service-connected disabilities do not preclude all forms of employment, a TDIU is not warranted.  In essence, the Veteran is not able to work at this time, but the evidence demonstrates that it is a combination of his non-service connected disabilities and service-connected disabilities that preclude him from all forms of employment.  The VA examiner assessed the effect of the service-connected disabilities on employability and determined that he would be able to engage in most sedentary jobs.  This opinion is entitled to great probative weight as it was based on a review of the history and a physical examination.  The statements of the Veteran and the other lay statements have been considered and they are found to be competent, credible and probative as to the symptoms experienced and observed, however, they are outweighed by the examiner's opinion which considered the Veteran's entire disability picture and determined that when considering only the Veteran's service-connected disabilities, he was able to obtain or retain substantially gainful sedentary employment.  

Here, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


